Citation Nr: 1729647	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for residuals of gunshot wound, left hip, with retained foreign metal fragments, evaluated at 20 percent disabling.

3.  Entitlement to an increased rating for residuals of shell fragments of the right paravertebral region with retained foreign metal fragments, evaluated at 20 percent disabling.

4.  Entitlement to an increased initial rating for diabetes mellitus with diabetic nephropathy and erectile dysfunction associated with herbicide exposure, evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford Connecticut.  
 
The Veteran testified at a decision review officer hearing in August 2014.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2017 and again in June 2017, prior to promulgation of a decision, the Board received notification from the Veteran's representative that a withdrawal of all pending claims is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issues of entitlement to TDIU; entitlement to an increased rating for residuals of gunshot wound, left hip with retained foreign metal fragments, currently rated as 20 percent disabling; entitlement to an increased rating for residuals of shell fragments of the right paravertebral region with retained foreign metal fragments, currently rated as 20 percent disabling; and entitlement to an increased initial rating for diabetes mellitus with diabetic nephropathy and erectile dysfunction associated with herbicide exposure, rated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In March 2017 and again in June 2017 correspondence, the Veteran through his authorized representative expressed the desire to withdraw the claims of entitlement to all issues on appeal.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter. 

Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.


ORDER

The appeal regarding claim of entitlement to TDIU is dismissed.

The appeal regarding claim of entitlement to an increased rating for residuals of gunshot wound, left hip with retained foreign metal fragments is dismissed.

The appeal regarding claim of entitlement to an increased rating for residuals of shell fragments of the right paravertebral region with retained foreign metal fragments is dismissed.

The appeal regarding claim of entitlement to increased initial rating for diabetes mellitus with diabetic nephropathy and erectile dysfunction associated with herbicide exposure is dismissed.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


